DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
(Currently Amended) 1. A structured optical fibre sensor, comprising a light source, a detection system and a Bragg grating optical fibre connected to said source and said detection system, 5wherein the light source is a wavelength tunable laser emission device which comprises: 
- a first and a second Sagnac mirror; 
- a cavity delimited by the first and second Sagnac mirror, the cavity comprising an amplifying medium and a tunable spectral filter using the Vernier effect, said filter 10comprising at least three resonant rings arranged in cascade, each resonant ring incorporating a wavelength-tunable reflectivity loop mirror.


Allowable Subject Matter
Claims 1-7 are allowed.
1, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “a structured optical fiber sensor”, wherein a laser cavity includes “at least three resonant rings arranged in cascade, each resonant ring incorporating a wavelength-tunable reflectivity loop mirror”, in combination with the rest of the limitations of the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886